DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 04/20/2021. The examiner acknowledges the amendments to claims 1, 3-5, 11-14, and 25. Claims 37-40, 42, 44-46, 59-64, and 67-70 have been withdrawn without traverse. Claims 2, 15-21, 24, 26-36, 41, 43, 47-58, 65-66, and 71-92 are cancelled. Claims 1, 3-5, 11-14, 22-23, and 25 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 04/21/2021, with respect to the objections of claims 1 and 5, the USC 112(b) rejections of claims 3-5, 11-14, and 25, and USC 102 and 103 rejections of claims 1, 3-5, 11-14, 22-23, and 25 have been fully considered and are persuasive.  The objections of claims 1 and 5, the USC 112(b) rejections of claims 3-5, 11-14, and 25, and USC 102 and 103 rejections of claims 1, 3-5, 11-14, 22-23, and 25 have been withdrawn. 

Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 37-40, 42, 44-46, 59-64, and 67-70 directed to Groups II-IV non-elected without traverse in the Remarks 
Claims 1, 3-5, 11-14, 22-23, and 25 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because it comprises allowable subject matter pertaining to “one or more testing regions comprise a leach-back trap in fluid communication with a reagent pad and one or more lines of wicking stitching or wicking tufting crossing through one or more testing regions only at the leach-back trap.”
The closest prior art of record, Pronovost, teaches a layer 14 comprises nano-pores configured to prevent back transport [0031], however Pronovost does not teach one or more lines of wicking stitching or wicking tufting crossing through one or more testing regions only at a leach-back trap.
Claims 3-5, 11-14, 22-23, and 25 are allowed for depending on the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791